DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 
Claims 1, 6 and 9-15 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating inflammation and/or pain in a subject in need thereof, the method comprising the step of administering an effective amount of a human birth tissue material composition to said subject, wherein the human birth tissue material , does not reasonably provide enablement for a method of treating inflammation and/or in a body of a subject infected with a disease, the method comprising the step of administering an effective amount of a human birth tissue material composition on or within the body of the subject infected with the disease, wherein the human birth tissue material composition comprises one or more morselized components of a placental organ homogenized with a tissue suspension solution and an amniotic fluid composition, and wherein the tissue suspension solution comprises sodium chloride, sodium gluconate, sodium acetate, potassium chloride, magnesium chloride, human albumin 25% solution, and dimethyl sulfoxide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  Claim 1 is drawn to the method of treating inflammation, pain or both inflammation and pain in a body of a subject infected with a disease, the method comprising the step of administering an effective amount of a human birth tissue material composition on or within the body of the subject infected with the disease, wherein the human birth tissue material composition comprises one or more morselized components of a placental organ homogenized with a tissue suspension solution and an amniotic fluid composition, and wherein the tissue suspension solution comprises sodium chloride, sodium gluconate, sodium acetate, potassium chloride, magnesium chloride, human albumin 25% solution, and dimethyl sulfoxide.  Claim 6 is drawn to the method of claim 1, wherein the inflammation, pain or both inflammation and pain are located in or on neuronal tissue.  Claim 9 is drawn to the method of claim 1, wherein the pain is neuropathic pain. Claim 10 is drawn to the method of claim 1, wherein the 
The nature of the invention is complex in that the claims are drawn to the method of treating inflammation, pain or both inflammation and pain in a body of a subject infected with a disease, the method comprising the step of administering an effective amount of a human birth tissue material composition on or within the body of the subject infected with the disease, wherein the human birth tissue material composition comprises one or more morselized components of a placental organ homogenized with a tissue suspension solution and an amniotic fluid composition, and wherein the tissue suspension solution comprises sodium chloride, sodium gluconate, sodium acetate, potassium chloride, magnesium chloride, human albumin 25% solution, and dimethyl sulfoxide. 
Breadth of the Claims: The claims are broad in that the claims recite treatment of inflammation, pain, or both inflammation and pain in a subject with a disease.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  
Guidance of the Specification and Existence of Working Examples: The specification describes administering a method comprising the step of administering an effective amount of a human birth tissue material composition on or within the body of the subject infected with the disease, wherein the human birth tissue material composition comprises one or more morselized components of a placental organ homogenized with a tissue suspension solution and an amniotic fluid composition, and wherein the tissue suspension solution comprises sodium chloride, sodium gluconate, sodium acetate, potassium chloride, 
The specification envisions administering an effective amount of a human birth tissue material composition on or within the body of the subject infected with the disease, wherein the human birth tissue material composition comprises one or more morselized components of a placental organ homogenized with a tissue suspension solution and an amniotic fluid composition, and wherein the tissue suspension solution comprises sodium chloride, sodium gluconate, sodium acetate, potassium chloride, magnesium chloride, human albumin 25% solution, and dimethyl sulfoxide.
However, no working examples are provided with regard to a method comprising administering an effective amount of a human birth tissue material composition on or within the body of the subject infected with any or all diseases, wherein the human birth tissue material composition comprises one or more morselized components of a placental organ homogenized with a tissue suspension solution and an amniotic fluid composition, and wherein the tissue suspension solution comprises sodium chloride, sodium gluconate, sodium acetate, potassium chloride, magnesium chloride, human albumin 25% solution, and dimethyl sulfoxide.
Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped.  
Morrison teaches that antibiotics are administered to treat bacterial joint inflammation.
American Academy of Allergy Asthma and Immunology teaches that general immune suppressants are used to treat autoimmune disease and inflammation thereof.
CDC teaches that for chikungunya virus, that there is no treatment, but that acetominophen can be used to treat pain.
Thus, while the claim-designated method may be useful for providing such an effect, Applicant does not disclose a method of treating inflammation and/or in a subject in need thereof, the method comprising the step of administering an effective amount of a human birth tissue material composition to said subject, wherein the human birth tissue material composition comprises one or more morselized components of a placental organ homogenized with a tissue suspension solution and an amniotic fluid composition, and wherein the tissue suspension solution comprises sodium chloride, sodium gluconate, 
Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is high, as the skilled artisan could not rely on the prior art or instant specification to teach how to use an effective amount of a human birth tissue material composition on or within the body of the subject infected with the disease, wherein the human birth tissue material composition comprises one or more morselized components of a placental organ homogenized with a tissue suspension solution and an amniotic fluid composition, and wherein the tissue suspension solution comprises sodium chloride, sodium gluconate, sodium acetate, potassium chloride, magnesium chloride, human albumin 25% solution, and dimethyl sulfoxide.  In order to carry out the claimed invention, one of ordinary skill in the art would have to identify an effective amount of a human birth tissue material composition that can be administered in a therapeutically effective dose with an acceptable level of side-effects.
In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1, 6 and 9-15 are not considered to be fully enabled by the instant specification.

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10039792.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is drawn to a method of treating inflammation, pain or both inflammation and pain in a body of a subject infected with a disease, the method comprising the step of administering an effective amount of a human birth tissue material composition on or within the body of the subject infected with the disease, wherein the human birth tissue material composition comprises one or more morselized components of a placental organ homogenized with a tissue suspension solution and an amniotic fluid composition and wherein the tissue suspension solution comprises sodium chloride, sodium gluconate, sodium acetate, potassium chloride, magnesium chloride, human albumin 25% solution, and dimethyl sulfoxide.  The claims in ‘792 are drawn to a method .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699